Exhibit 10.2

 

Execution Copy

 

TENDER AND OPTION AGREEMENT

 

TENDER AND OPTION AGREEMENT, dated as of October 10, 2003 (the “Agreement”),
among Euramax International, Inc., a Delaware corporation (“Parent”), Amerimax
Pennsylvania, Inc., a Pennsylvania corporation and an indirect wholly owned
subsidiary of Parent (“Purchaser”), Berger Holdings, Ltd., a Pennsylvania
corporation (the “Company”), and the persons listed on Schedule A hereto (each a
“Shareholder” and, collectively, the “Shareholders”).

 

WHEREAS, Parent, Purchaser and the Company propose to enter into an Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, the “Merger Agreement”) providing for, among other things, the
making of a cash tender offer (as such offer may be amended from time to time as
permitted under the Merger Agreement, the “Offer”) by Purchaser for all of the
issued and outstanding shares of common stock, par value $.01 per share, of the
Company (the “Company Common Stock” or the “Shares”) and the merger of the
Company and Purchaser on the terms and conditions set forth in the Merger
Agreement (the “Merger”);

 

WHEREAS, each Shareholder is the beneficial owner (as hereinafter defined) of
the Shares set forth opposite such Shareholder’s name on Schedule A hereto; such
Shares, as such may be adjusted by stock dividend, stock split,
recapitalization, combination or exchange of shares, merger, consolidation,
reorganization or other change or transaction of or by the Company, together
with Shares that may be acquired after the date hereof by such Shareholder,
including shares of Company Common Stock issuable upon the exercise of options
(including the Options set forth in Schedule A), being collectively referred to
herein as the “Securities” of such Shareholder; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Purchaser have required that the Shareholders enter into this
Agreement;

 

NOW, THEREFORE, to induce Parent and Purchaser to enter into, and in
consideration of their entering into, the Merger Agreement, and in consideration
of the premises and the representations, warranties and agreements contained
herein and intending to be legally bound hereby, the parties agree as follows:

 


SECTION 1.                                            CERTAIN DEFINITIONS. 
CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED TO SUCH TERMS IN THE MERGER AGREEMENT.


 


SECTION 2.                                            REPRESENTATIONS AND
WARRANTIES OF THE SHAREHOLDERS.  EACH SHAREHOLDER, SEVERALLY AND NOT JOINTLY,
REPRESENTS AND WARRANTS TO PARENT AND PURCHASER, AS OF THE DATE HEREOF AND AS OF
ANY CLOSING (AS DEFINED HEREIN), AS FOLLOWS:


 


(A)                                  SUCH SHAREHOLDER IS THE BENEFICIAL OWNER
(AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”), WHICH MEANING WILL APPLY FOR ALL PURPOSES OF THIS
AGREEMENT) OF, AND HAS GOOD TITLE TO, ALL OF SUCH SHAREHOLDER’S

 

--------------------------------------------------------------------------------


 


SECURITIES, FREE AND CLEAR OF ANY MORTGAGE, PLEDGE, HYPOTHECATION, RIGHTS OF
OTHERS, CLAIM, SECURITY INTEREST, CHARGE, ENCUMBRANCE, TITLE DEFECT, TITLE
RETENTION AGREEMENT, VOTING TRUST AGREEMENT, INTEREST, OPTION, LIEN, CHARGE OR
SIMILAR RESTRICTION OR LIMITATION, INCLUDING ANY RESTRICTION ON THE RIGHT TO
VOTE, SELL OR OTHERWISE DISPOSE OF THE SECURITIES (EACH, A “LIEN”), EXCEPT AS
SET FORTH IN THIS AGREEMENT.


 


(B)                                 THE SECURITIES SET FORTH OPPOSITE HIS, HER
OR ITS NAME ON SCHEDULE A CONSTITUTE ALL OF THE SECURITIES (AS DEFINED IN
SECTION 3(A)(10) OF THE EXCHANGE ACT, WHICH DEFINITION WILL APPLY FOR ALL
PURPOSES OF THIS AGREEMENT) OF THE COMPANY BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY SUCH SHAREHOLDER.


 


(C)                                  EXCEPT FOR SUCH SECURITIES, SUCH
SHAREHOLDER DOES NOT, DIRECTLY OR INDIRECTLY, OTHER THAN AS DISCLOSED ON
SCHEDULE A, BENEFICIALLY OWN OR HAVE ANY OPTION, WARRANT OR OTHER RIGHT TO
ACQUIRE ANY SECURITIES OF THE COMPANY THAT ARE OR MAY BY THEIR TERMS BECOME
ENTITLED TO VOTE OR ANY SECURITIES THAT ARE CONVERTIBLE OR EXCHANGEABLE INTO OR
EXERCISABLE FOR ANY SECURITIES OF THE COMPANY THAT ARE OR MAY BY THEIR TERMS
BECOME ENTITLED TO VOTE, NOR IS SUCH SHAREHOLDER SUBJECT TO ANY CONTRACT,
COMMITMENT, ARRANGEMENT, UNDERSTANDING, RESTRICTION OR RELATIONSHIP, OTHER THAN
THIS AGREEMENT, THAT PROVIDES FOR SUCH SHAREHOLDER TO VOTE OR ACQUIRE ANY
SECURITIES OF THE COMPANY.  SUCH SHAREHOLDER HOLDS EXCLUSIVE POWER TO VOTE THE
SECURITIES AND HAS NOT GRANTED A PROXY TO ANY OTHER PERSON (AS DEFINED IN THE
MERGER AGREEMENT, WHICH MEANING WILL APPLY FOR ALL PURPOSES OF THIS AGREEMENT)
TO VOTE THE SECURITIES, SUBJECT TO THE LIMITATIONS SET FORTH IN THIS AGREEMENT.


 


(D)                                 SUCH SHAREHOLDER HAS FULL LEGAL CAPACITY,
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM HIS,
HER OR ITS OBLIGATIONS HEREUNDER AND SUCH EXECUTION, DELIVERY AND PERFORMANCE
HAVE BEEN AUTHORIZED BY SUCH SHAREHOLDER, AND NO OTHER PROCEEDINGS OR ACTIONS BY
SUCH SHAREHOLDER ARE NECESSARY THEREFOR.


 


(E)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH SHAREHOLDER AND, ASSUMING THIS AGREEMENT CONSTITUTES A VALID
AND BINDING AGREEMENT OF PARENT, PURCHASER AND THE COMPANY, IS A VALID AND
BINDING OBLIGATION OF SUCH SHAREHOLDER ENFORCEABLE AGAINST SUCH SHAREHOLDER IN
ACCORDANCE WITH ITS TERMS.


 


(F)                                    NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT NOR THE PERFORMANCE BY SUCH SHAREHOLDER OF HIS, HER OR ITS
OBLIGATIONS HEREUNDER WILL CONFLICT WITH, RESULT IN A VIOLATION OR BREACH OF, OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD RESULT IN A DEFAULT) OR GIVE RISE TO ANY RIGHT OF TERMINATION, AMENDMENT,
CANCELLATION, OR ACCELERATION OR RESULT IN THE CREATION OF ANY LIEN ON ANY
SECURITIES UNDER, (I) ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING,
ARRANGEMENT OR RESTRICTION OF ANY KIND TO WHICH SUCH SHAREHOLDER IS A PARTY OR
BY WHICH SUCH SHAREHOLDER IS BOUND OR (II) ANY INJUNCTION, JUDGMENT, WRIT,
DECREE, ORDER OR RULING APPLICABLE TO THE SHAREHOLDER; EXCEPT FOR CONFLICTS,
VIOLATIONS, BREACHES, DEFAULTS, TERMINATIONS, AMENDMENTS, CANCELLATIONS,
ACCELERATIONS OR LIENS, DISCLOSED ON SECTION 3.1(C) OF THE COMPANY DISCLOSURE
SCHEDULE, THAT COULD NOT INDIVIDUALLY OR IN THE AGGREGATE BE REASONABLY EXPECTED
TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE PERFORMANCE BY SUCH SHAREHOLDER OF
HIS, HER OR ITS OBLIGATIONS HEREUNDER.

 

2

--------------------------------------------------------------------------------


 


(G)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY SUCH SHAREHOLDER OF HIS, HER OR ITS OBLIGATIONS
HEREUNDER WILL VIOLATE ANY LAW, DECREE, STATUTE, RULE OR REGULATION APPLICABLE
TO THE SHAREHOLDER OR REQUIRE ANY ORDER, CONSENT, AUTHORIZATION OR APPROVAL OF,
FILING OR REGISTRATION WITH, OR DECLARATION OR NOTICE TO, ANY COURT,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY OR AUTHORITY, THE VIOLATION OF
WHICH OR FAILURE TO TAKE ANY SUCH ACTION COULD, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE
PERFORMANCE BY SUCH SHAREHOLDER OF ITS OBLIGATIONS HEREUNDER, OTHER THAN ANY
REQUIRED NOTICES OR FILINGS PURSUANT TO FEDERAL OR STATE SECURITIES LAWS.


 


(H)                                 EXCEPT AS SET FORTH IN SECTION 3.8 OF THE
MERGER AGREEMENT, NO BROKER, FINDER OR INVESTMENT BANKER IS ENTITLED TO ANY
BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE MERGER AGREEMENT BASED UPON
ARRANGEMENTS MADE BY OR ON BEHALF OF SUCH SHAREHOLDER THAT IS OR WILL BE PAYABLE
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(I)                                     SUCH SHAREHOLDER UNDERSTANDS AND
ACKNOWLEDGES THAT PARENT IS ENTERING INTO, AND CAUSING PURCHASER TO ENTER INTO,
THE MERGER AGREEMENT IN RELIANCE UPON SUCH SHAREHOLDER’S EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.


 


(J)                                     TO THE EXTENT SUCH SHAREHOLDER IS A
TRUST, SUCH SHAREHOLDER HAS SUPPLIED OR MADE AVAILABLE TO PARENT OR PURCHASER
TRUE AND CORRECT COPIES OF ALL DOCUMENTS ESTABLISHING, ORGANIZING, GOVERNING OR
CONTROLLING SUCH TRUST INCLUDING ANY ORDER, DECREE OR OTHER JUDICIAL
PRONOUNCEMENT AFFECTING SUCH TRUST DOCUMENTS, AND ALL SUCH DOCUMENTS REMAIN IN
FULL FORCE AND EFFECT.


 


(K)                                  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY OUTSTANDING LIABILITIES OR OBLIGATIONS TO SUCH SHAREHOLDER
THAT WERE NOT FULLY REFLECTED OR RESERVED AGAINST IN THE MOST RECENT FINANCIAL
STATEMENTS INCLUDED IN THE FILED COMPANY SEC DOCUMENTS, EXCEPT FOR IMMATERIAL
TRAVEL AND OTHER EXPENSES RELATED TO SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR
AND OBLIGATIONS RELATING TO SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR.


 


SECTION 3.                                            REPRESENTATIONS AND
WARRANTIES OF THE COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO PARENT AND
PURCHASER, AS OF THE DATE HEREOF AND AS OF ANY CLOSING, AS FOLLOWS:


 


(A)                                  THE COMPANY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA, HAS THE REQUISITE CORPORATE POWER AND CORPORATE
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER, AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.


 


(B)                                 THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY AND, ASSUMING THIS AGREEMENT CONSTITUTES THE VALID AND
BINDING AGREEMENT OF EACH OF THE SHAREHOLDERS, PARENT AND PURCHASER, IS A VALID
AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS.

 

3

--------------------------------------------------------------------------------


 


(C)                                  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER WILL
CONFLICT WITH, RESULT IN A VIOLATION OR BREACH OF, OR CONSTITUTE A DEFAULT (OR
AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT)
OR GIVE RISE TO ANY RIGHT OF TERMINATION, AMENDMENT, CANCELLATION, OR
ACCELERATION OR RESULT IN THE CREATION OF ANY LIEN ON THE ASSETS OR PROPERTIES
OF THE COMPANY UNDER, (I) ITS ARTICLES OF INCORPORATION OR BYLAWS, (II) ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING, ARRANGEMENT OR RESTRICTION OF
ANY KIND TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY IS BOUND OR
(III) ANY JUDGMENT, WRIT, DECREE, ORDER OR RULING APPLICABLE TO THE COMPANY;
EXCEPT IN THE CASE OF CLAUSE (II) FOR CONFLICTS, VIOLATIONS, BREACHES OR
DEFAULTS THAT WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE BE REASONABLY EXPECTED
TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER.


 


(D)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER WILL
VIOLATE ANY LAW, DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO THE COMPANY
OR REQUIRE ANY ORDER, CONSENT, AUTHORIZATION OR APPROVAL OF, FILING OR
REGISTRATION WITH, OR DECLARATION OR NOTICE TO, ANY COURT, ADMINISTRATIVE AGENCY
OR OTHER GOVERNMENTAL BODY OR AUTHORITY, THE VIOLATION OF WHICH OR FAILURE TO
TAKE ANY SUCH ACTION COULD, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY
EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE PERFORMANCE BY THE COMPANY
OF ITS OBLIGATIONS HEREUNDER, OTHER THAN ANY REQUIRED NOTICES OR FILINGS
PURSUANT TO FEDERAL OR STATE SECURITIES LAWS.


 


(E)                                  THE COMPANY HAS TAKEN ALL NECESSARY
CORPORATE OR OTHER ACTION (INCLUDING APPROVAL BY THE BOARD OF DIRECTORS OF THE
COMPANY) TO RENDER THE PROVISIONS OF SECTIONS 2538 THROUGH 2588, INCLUSIVE, OF
THE PBCL AND ANY OTHER APPLICABLE ANTI-TAKEOVER STATUTES, RULES OR REGULATIONS
INAPPLICABLE TO THIS AGREEMENT AND THE MERGER AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


SECTION 4.                                            REPRESENTATIONS AND
WARRANTIES OF PARENT AND PURCHASER.  PARENT AND PURCHASER REPRESENT AND WARRANT
TO THE SHAREHOLDERS, AS OF THE DATE HEREOF AND AS OF ANY CLOSING, AS FOLLOWS:


 


(A)                                  EACH OF PARENT AND PURCHASER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THEIR RESPECTIVE JURISDICTION OF INCORPORATION, HAS THE REQUISITE CORPORATE
POWER AND CORPORATE AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, AND HAS TAKEN ALL NECESSARY
CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT.


 


(B)                                 THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY PARENT AND PURCHASER AND, ASSUMING THIS AGREEMENT CONSTITUTES A
VALID AND BINDING AGREEMENT OF THE COMPANY AND EACH OF THE SHAREHOLDERS, IS A
VALID AND BINDING OBLIGATION OF EACH OF PARENT AND PURCHASER, ENFORCEABLE
AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY PARENT AND PURCHASER OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER WILL CONFLICT WITH, RESULT IN A VIOLATION OR BREACH OF, OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF

 

4

--------------------------------------------------------------------------------


 


TIME OR BOTH, WOULD RESULT IN A DEFAULT) OR GIVE RISE TO ANY RIGHT OF
TERMINATION, AMENDMENT, CANCELLATION, OR ACCELERATION UNDER, (I) THEIR
RESPECTIVE CERTIFICATES OF INCORPORATION OR BYLAWS, (II) ANY CONTRACT,
COMMITMENT, AGREEMENT, UNDERSTANDING, ARRANGEMENT OR RESTRICTION OF ANY KIND TO
WHICH PARENT OR PURCHASER IS A PARTY OR BY WHICH PARENT OR PURCHASER IS BOUND OR
(III) ANY JUDGMENT, WRIT, DECREE, ORDER OR RULING APPLICABLE TO PARENT OR
PURCHASER; EXCEPT IN THE CASE OF CLAUSE (II) FOR CONFLICTS, VIOLATIONS, BREACHES
OR DEFAULTS THAT WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE BE REASONABLY
EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE PERFORMANCE BY PARENT OR
PURCHASER OF THEIR OBLIGATIONS HEREUNDER.


 


(D)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY PARENT AND PURCHASER OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER WILL VIOLATE ANY LAW, DECREE, STATUTE, RULE OR REGULATION
APPLICABLE TO PARENT OR PURCHASER OR REQUIRE ANY ORDER, CONSENT, AUTHORIZATION
OR APPROVAL OF, FILING OR REGISTRATION WITH, OR DECLARATION OR NOTICE TO, ANY
COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY OR AUTHORITY, THE
VIOLATION OF WHICH OR FAILURE TO TAKE ANY SUCH ACTION WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE BE REASONABLY EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY
THE PERFORMANCE BY PARENT OR PURCHASER OF THEIR OBLIGATIONS HEREUNDER, OTHER
THAN ANY REQUIRED NOTICES OR FILINGS PURSUANT TO FEDERAL OR STATE SECURITIES
LAWS.


 


(E)                                  ANY SECURITIES ACQUIRED UPON EXERCISE OF
THE PURCHASE OPTION (AS DEFINED HEREIN) WILL BE ACQUIRED FOR PARENT’S OR
PURCHASER’S OWN ACCOUNT, AND WILL NOT BE, AND THE PURCHASE OPTION IS NOT BEING,
ACQUIRED BY PARENT AND PURCHASER WITH A VIEW TO PUBLIC DISTRIBUTION THEREOF IN
VIOLATION OF ANY APPLICABLE PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).


 


SECTION 5.                                            TRANSFER OF THE SHARES. 
DURING THE TERM OF THIS AGREEMENT, EXCEPT WITH THE WRITTEN CONSENT OF PARENT OR
PURCHASER OR AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH SHAREHOLDER AGREES
THAT SUCH SHAREHOLDER WILL NOT (A) TENDER INTO ANY TENDER OR EXCHANGE OFFER OR
OTHERWISE SELL, TRANSFER, PLEDGE, ASSIGN, HYPOTHECATE OR OTHERWISE DISPOSE OF,
OR ENCUMBER WITH ANY LIEN, ANY OF THE SECURITIES, EXCEPT FOR (I) TRANSFERS TO
ANY SPOUSE OR DESCENDANT OF SUCH SHAREHOLDER, OR ANY TRUST OR RETIREMENT PLAN OR
ACCOUNT FOR THE BENEFIT OF SUCH SHAREHOLDER, SPOUSE OR DESCENDANT; PROVIDED THAT
ANY SUCH TRANSFER SHALL NOT RELEASE THE TRANSFERRING SHAREHOLDER OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND ANY SUCH TRANSFEREE AGREES IN WRITING TO BE
BOUND BY THE TERMS OF THIS AGREEMENT AND (II) TRANSFERS BY OPERATION OF LAW
PROVIDED THAT ANY SUCH TRANSFEREE SHALL BE BOUND BY THE TERMS OF THIS AGREEMENT,
(B) PURCHASE OR OTHERWISE VOLUNTARILY ACQUIRE ANY SECURITIES (OTHERWISE THAN IN
CONNECTION WITH A TRANSACTION OF THE TYPE DESCRIBED IN SECTION 6 OR BY
EXERCISING ANY OF THE OPTIONS), (C) DEPOSIT THE SECURITIES INTO A VOTING TRUST,
ENTER INTO A VOTING AGREEMENT OR ARRANGEMENT WITH RESPECT TO THE SECURITIES OR
GRANT ANY PROXY OR POWER OF ATTORNEY WITH RESPECT TO THE SHARES, (D) ENTER INTO
ANY CONTRACT, OPTION OR OTHER ARRANGEMENT (INCLUDING ANY PROFIT SHARING
ARRANGEMENT) OR UNDERTAKING WITH RESPECT TO THE DIRECT OR INDIRECT SALE,
TRANSFER, PLEDGE, ASSIGNMENT, HYPOTHECATION OR OTHER DISPOSITION OF ANY INTEREST
IN OR THE VOTING OF ANY SECURITIES OR ANY OTHER SECURITIES OF THE COMPANY OR (E)
TAKE ANY OTHER ACTION THAT WOULD IN ANY WAY DESTROY, MATERIALLY DIMINISH OR
IMPAIR THE VOTING POWER OR ECONOMIC RIGHTS OR OTHER RIGHTS ATTRIBUTABLE TO SUCH
SHAREHOLDER’S SHARES OR MATERIALLY RESTRICT, LIMIT OR INTERFERE WITH THE
PERFORMANCE OF SUCH SHAREHOLDER’S

 

5

--------------------------------------------------------------------------------


 


OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH WOULD
OTHERWISE MATERIALLY DIMINISH THE BENEFITS OF THIS AGREEMENT TO PARENT OR
PURCHASER.


 


SECTION 6.                                            ADJUSTMENTS.


 


(A)                                  IN THE EVENT (I) OF ANY STOCK DIVIDEND,
STOCK SPLIT, RECAPITALIZATION, RECLASSIFICATION, COMBINATION OR EXCHANGE OF
SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY ON, OF OR AFFECTING
THE SHARES OR THE LIKE OR ANY OTHER ACTION THAT WOULD HAVE THE EFFECT OF
CHANGING A SHAREHOLDER’S OWNERSHIP OF THE COMPANY’S CAPITAL STOCK OR OTHER
SECURITIES OR (II) A SHAREHOLDER BECOMES THE BENEFICIAL OWNER OF ANY ADDITIONAL
SHARES OF OR OTHER SECURITIES OF THE COMPANY, THEN THE TERMS OF THIS AGREEMENT
WILL APPLY TO THE SHARES OF CAPITAL STOCK HELD BY SUCH SHAREHOLDER IMMEDIATELY
FOLLOWING THE EFFECTIVENESS OF THE EVENTS DESCRIBED IN CLAUSE (I) OR SUCH
SHAREHOLDER BECOMING THE BENEFICIAL OWNER THEREOF, AS DESCRIBED IN CLAUSE (II),
AS THOUGH THEY WERE SECURITIES HEREUNDER.


 


(B)                                 EACH SHAREHOLDER HEREBY AGREES, DURING THE
TERM OF THIS AGREEMENT, TO PROMPTLY NOTIFY PARENT AND PURCHASER OF THE NUMBER OF
ANY NEW SECURITIES ACQUIRED BY SUCH SHAREHOLDER, IF ANY, AFTER THE DATE HEREOF,
PROVIDED THAT THE ACQUISITION OF COMPANY COMMON STOCK UPON THE EXERCISE OF
OPTIONS SET FORTH ON SCHEDULE A SHALL NOT REQUIRE SUCH NOTIFICATION.  THE
COMPANY AGREES THAT IT SHALL PROMPTLY NOTIFY PARENT AND PURCHASER UPON THE
EXERCISE OF OPTIONS SET FORTH ON SCHEDULE A.


 


SECTION 7.                                            TENDER OF SECURITIES. 
UNLESS THIS AGREEMENT HAS BEEN TERMINATED, EACH SHAREHOLDER HEREBY AGREES THAT
SUCH SHAREHOLDER WILL VALIDLY TENDER (OR CAUSE THE RECORD OWNER OF SUCH SHARES
TO VALIDLY TENDER) AND SELL (AND NOT WITHDRAW, EXCEPT IN THE EVENT THE PURCHASE
OPTION IS EXERCISED, IN WHICH CASE SUCH WITHDRAWAL SHALL BE FOR THE LIMITED
PURPOSE OF CONSUMMATING THE PURCHASE OPTION) PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS OF THE OFFER AS PROMPTLY AS REASONABLY PRACTICABLE AND IN ANY EVENT
NOT LATER THAN THE TENTH BUSINESS DAY AFTER COMMENCEMENT OF THE OFFER (OR THE
EARLIER OF THE EXPIRATION DATE OF THE OFFER AND THE FIFTH BUSINESS DAY AFTER
SUCH SHARES, AS THE CASE MAY BE, ARE ACQUIRED BY SUCH SHAREHOLDER IF THE
SHAREHOLDER ACQUIRES SHARES AFTER THE DATE HEREOF), ALL OF THE THEN OUTSTANDING
SHARES BENEFICIALLY OWNED BY SUCH SHAREHOLDER (INCLUDING THE SHARES OF COMPANY
COMMON STOCK OUTSTANDING AS OF THE DATE HEREOF AND SET FORTH ON SCHEDULE A
OPPOSITE SUCH SHAREHOLDER’S NAME).  IN THE EVENT, NOTWITHSTANDING THE PROVISIONS
OF THE FIRST SENTENCE OF THIS SECTION 7, DURING THE TERM OF THIS AGREEMENT, ANY
SHARES BENEFICIALLY OWNED BY A SHAREHOLDER ARE FOR ANY REASON WITHDRAWN FROM THE
OFFER OR ARE NOT PURCHASED PURSUANT TO THE OFFER, SUCH SHARES WILL REMAIN
SUBJECT TO THE TERMS OF THIS AGREEMENT.  EACH SHAREHOLDER ACKNOWLEDGES THAT
PURCHASER’S OBLIGATION TO ACCEPT FOR PAYMENT AND PAY FOR SHARES TENDERED IN THE
OFFER IS SUBJECT TO ALL THE TERMS AND CONDITIONS OF THE OFFER.


 


SECTION 8.                                            VOTING AGREEMENT.  EACH
SHAREHOLDER, BY THIS AGREEMENT AND DURING ITS TERM, DOES HEREBY (A) AGREE THAT
AT ANY ANNUAL, SPECIAL, POSTPONED OR ADJOURNED MEETING OF THE SHAREHOLDERS OF
THE COMPANY IT WILL CAUSE THE SHARES SUCH SHAREHOLDER BENEFICIALLY OWNS TO BE
COUNTED AS PRESENT (OR ABSENT IF REQUESTED BY PARENT OR PURCHASER) THEREAT FOR
PURPOSES OF ESTABLISHING A QUORUM IN ORDER TO VOTE OR CONSENT AND (B) CONSTITUTE
AND APPOINT PARENT AND PURCHASER, OR ANY NOMINEE THEREOF, WITH FULL POWER OF
SUBSTITUTION, DURING AND FOR THE TERM OF THIS

 

6

--------------------------------------------------------------------------------


 


AGREEMENT, AS HIS, HER OR ITS TRUE AND LAWFUL ATTORNEY AND PROXY FOR AND IN HIS,
HER OR ITS NAME, PLACE AND STEAD, TO VOTE ALL THE SHARES SUCH SHAREHOLDER
BENEFICIALLY OWNS AT THE TIME OF SUCH VOTE, AT ANY ANNUAL, SPECIAL, POSTPONED OR
ADJOURNED MEETING OF THE SHAREHOLDERS OF THE COMPANY (AND THIS APPOINTMENT WILL
INCLUDE THE RIGHT TO SIGN HIS, HER OR ITS NAME (AS SHAREHOLDER) TO ANY CONSENT,
CERTIFICATE OR OTHER DOCUMENT RELATING TO THE COMPANY THAT THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA MAY REQUIRE OR PERMIT), IN THE CASE OF BOTH (A) AND
(B) ABOVE, (X) IN FAVOR OF APPROVAL AND ADOPTION OF THE MERGER AGREEMENT AND
APPROVAL AND ADOPTION OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED
THEREBY AND (Y) AGAINST (1) ANY ACQUISITION PROPOSAL, (2) ANY ACTION OR
AGREEMENT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A BREACH IN ANY RESPECT
OF ANY COVENANT, AGREEMENT, REPRESENTATION OR WARRANTY OF THE COMPANY UNDER THE
MERGER AGREEMENT OR THIS AGREEMENT AND (3) THE FOLLOWING ACTIONS (OTHER THAN THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT): (I) ANY
EXTRAORDINARY CORPORATE TRANSACTION, SUCH AS A MERGER, CONSOLIDATION OR OTHER
BUSINESS COMBINATION INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) A
SALE, LEASE OR TRANSFER OF A MATERIAL AMOUNT OF ASSETS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, OR A REORGANIZATION, RECAPITALIZATION, DISSOLUTION OR
LIQUIDATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (III) (A) ANY CHANGE IN A
MAJORITY OF THE PERSONS WHO CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES AS OF THE DATE HEREOF; (B) ANY CHANGE IN THE PRESENT
CAPITALIZATION OF THE COMPANY OR ANY AMENDMENT OF THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ ARTICLES OR CERTIFICATE OF INCORPORATION OR BYLAWS, AS AMENDED TO
DATE; (C) ANY OTHER MATERIAL CHANGE IN THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’
CORPORATE STRUCTURE OR BUSINESS; OR (D) ANY OTHER ACTION THAT IS INTENDED, OR
COULD REASONABLY BE EXPECTED, TO IMPEDE, INTERFERE WITH, DELAY, POSTPONE, OR
ADVERSELY AFFECT THE OFFER, THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE MERGER AGREEMENT. THIS PROXY AND POWER OF ATTORNEY IS
A PROXY AND POWER COUPLED WITH AN INTEREST, AND EACH SHAREHOLDER DECLARES THAT
IT IS IRREVOCABLE UNTIL THIS AGREEMENT SHALL TERMINATE IN ACCORDANCE WITH ITS
TERMS.  EACH SHAREHOLDER HEREBY REVOKES ALL AND ANY OTHER PROXIES WITH RESPECT
TO THE SHARES THAT SUCH SHAREHOLDER MAY HAVE HERETOFORE MADE OR GRANTED.  FOR
SHARES AS TO WHICH A SHAREHOLDER IS THE BENEFICIAL BUT NOT THE RECORD OWNER,
SUCH SHAREHOLDER SHALL USE HIS, HER OR ITS REASONABLE BEST EFFORTS TO CAUSE ANY
RECORD OWNER OF SUCH SHARES TO GRANT TO PARENT A PROXY TO THE SAME EFFECT AS
THAT CONTAINED HEREIN.  EACH SHAREHOLDER HEREBY AGREES TO PERMIT PARENT AND
PURCHASER TO PUBLISH AND DISCLOSE IN THE OFFER DOCUMENTS AND THE PROXY STATEMENT
AND RELATED FILINGS UNDER THE SECURITIES LAWS SUCH SHAREHOLDER’S IDENTITY AND
OWNERSHIP OF SECURITIES AND THE NATURE OF HIS, HER OR ITS COMMITMENTS,
ARRANGEMENTS AND UNDERSTANDINGS UNDER THIS AGREEMENT.


 


SECTION 9.                                            NO SOLICITATION.  EACH
SHAREHOLDER AGREES THAT NEITHER SUCH SHAREHOLDER (IN HIS, HER OR ITS CAPACITY AS
SUCH) NOR ANY OF SUCH SHAREHOLDER’S OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES (IN
THEIR CAPACITIES AS SUCH), REPRESENTATIVES, AGENTS OR AFFILIATES (INCLUDING,
WITHOUT LIMITATION, ANY INVESTMENT BANKER, ATTORNEY OR ACCOUNTANT RETAINED BY
ANY OF THEM) WILL DIRECTLY OR INDIRECTLY INITIATE, SOLICIT OR ENCOURAGE
(INCLUDING BY WAY OF FURNISHING NON-PUBLIC INFORMATION OR ASSISTANCE), OR TAKE
ANY OTHER ACTION TO FACILITATE, ANY INQUIRIES OR THE MAKING OR SUBMISSION OF ANY
ACQUISITION PROPOSAL, OR ENTER INTO OR MAINTAIN OR CONTINUE DISCUSSIONS OR
NEGOTIATE WITH ANY PERSON OR ENTITY IN FURTHERANCE OF SUCH INQUIRIES OR TO
OBTAIN OR INDUCE ANY PERSON TO MAKE OR SUBMIT AN ACQUISITION PROPOSAL OR AGREE
TO OR ENDORSE ANY ACQUISITION PROPOSAL OR ASSIST OR PARTICIPATE IN, FACILITATE
OR ENCOURAGE, ANY EFFORT OR ATTEMPT BY ANY OTHER PERSON OR ENTITY TO DO OR SEEK
ANY OF THE FOREGOING OR AUTHORIZE OR PERMIT ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES

 

7

--------------------------------------------------------------------------------


 


(IN THEIR CAPACITIES AS SUCH) OR ANY OF ITS AFFILIATES OR ANY INVESTMENT BANKER,
FINANCIAL ADVISOR, ATTORNEY, ACCOUNTANT OR OTHER REPRESENTATIVE OR AGENT
RETAINED BY ANY OF THEM TO TAKE ANY SUCH ACTION.  EACH SHAREHOLDER SHALL
PROMPTLY (AND IN ANY EVENT WITHIN ONE BUSINESS DAY) ADVISE PARENT IN WRITING OF
THE RECEIPT OF REQUEST FOR INFORMATION OR ANY INQUIRIES OR PROPOSALS RELATING TO
AN ACQUISITION PROPOSAL.  THE TERMS OF THIS SECTION 9 SHALL NOT RESTRICT OR
LIMIT THE EFFECT OF SECTION 24 HEREOF.


 


SECTION 10.                                      GRANT OF PURCHASE OPTION.


 


(A)                                  EACH SHAREHOLDER HEREBY GRANTS TO PARENT
AND PURCHASER AN IRREVOCABLE OPTION (THE “PURCHASE OPTION”) TO PURCHASE FOR
CASH, IN A MANNER SET FORTH BELOW, ANY OR ALL OF THE SHARES (AND INCLUDING
SHARES ACQUIRED AFTER THE DATE HEREOF BY SUCH SHAREHOLDER) BENEFICIALLY OWNED BY
THE SHAREHOLDER AT A PRICE (THE “EXERCISE PRICE”) PER SHARE EQUAL TO $3.90 PER
SHARE OF COMPANY COMMON STOCK.  IN THE EVENT OF ANY STOCK DIVIDENDS, STOCK
SPLITS, RECAPITALIZATIONS, COMBINATIONS, EXCHANGES OF SHARES OR THE LIKE, THE
EXERCISE PRICE WILL BE APPROPRIATELY ADJUSTED FOR THE PURPOSE OF THIS
SECTION 10.


 


(B)                                 IN THE EVENT THAT (I) THE PURCHASE OPTION
HAS BEEN EXERCISED, IN WHOLE OR IN PART WITH RESPECT TO ANY SHAREHOLDER, (II)
THE MERGER IS CONSUMMATED AND (III) PARENT AND PURCHASER HAVE INCREASED THE
PRICE PER SHARE OF EITHER THE COMPANY COMMON STOCK PAYABLE IN THE MERGER ABOVE
THE EXERCISE PRICE SET FORTH IN SECTION 10(A) (IT BEING UNDERSTOOD THAT THE
PAYMENT OF ANY AMOUNTS PURSUANT TO THE EXERCISE OF DISSENTERS’ RIGHTS WILL NOT
BE CONSIDERED FOR THIS PURPOSE), PARENT SHALL PAY TO EACH SHAREHOLDER FROM WHOM
PARENT OR PURCHASER PURCHASED PURCHASE OPTION SHARES, WITHIN TWO BUSINESS DAYS
FOLLOWING THE EFFECTIVE TIME OF THE MERGER, BY CERTIFIED CHECK OR OFFICIAL BANK
CHECK IN IMMEDIATELY AVAILABLE FUNDS OR BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, AS SUCH SHAREHOLDER MAY DIRECT, AN AMOUNT EQUAL TO THE EXCESS
OF (A) THE PRICE PER SHARE PAID FOR THE COMPANY COMMON STOCK IN THE MERGER OVER
(B) THE EXERCISE PRICE OF THE COMPANY COMMON STOCK, PURCHASED BY PARENT OR
PURCHASER FROM SUCH SHAREHOLDER UPON EXERCISE OF THE PURCHASE OPTION.


 


SECTION 11.                                      EXERCISE OF PURCHASE OPTION.


 


(A)                                  SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 13 HEREOF, THE PURCHASE OPTION MAY BE EXERCISED BY PARENT OR PURCHASER,
IN WHOLE OR IN PART, AT ANY TIME OR FROM TIME TO TIME AFTER THE OCCURRENCE OF
ANY TRIGGER EVENT (AS DEFINED BELOW).  THE COMPANY SHALL NOTIFY PARENT PROMPTLY
IN WRITING OF THE OCCURRENCE OF ANY TRIGGER EVENT, IT BEING UNDERSTOOD THAT THE
GIVING OF SUCH NOTICE BY THE COMPANY OR THE SHAREHOLDER IS NOT A CONDITION TO
THE RIGHT OF PARENT OR PURCHASER TO EXERCISE THE PURCHASE OPTION.  IN THE EVENT
PARENT OR PURCHASER WISHES TO EXERCISE THE PURCHASE OPTION, PARENT SHALL DELIVER
TO EACH SHAREHOLDER A WRITTEN NOTICE (AN “EXERCISE NOTICE”) SPECIFYING THE TOTAL
NUMBER OF SHARES IT WISHES TO PURCHASE FROM SUCH SHAREHOLDER.  EACH CLOSING OF A
PURCHASE OF SHARES (A “CLOSING”) WILL OCCUR AT A PLACE, ON A DATE AND AT A TIME
DESIGNATED BY PARENT OR PURCHASER IN AN EXERCISE NOTICE DELIVERED AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE DATE OF THE CLOSING.


 


(B)                                 A “TRIGGER EVENT” MEANS ANY ONE OF THE
FOLLOWING: (I) THE OFFER HAS EXPIRED BUT, DUE TO THE FAILURE OF THE SHAREHOLDER
IN BREACH OF THIS AGREEMENT TO VALIDLY

 

8

--------------------------------------------------------------------------------


 


TENDER AND NOT WITHDRAW ALL OF THE THEN OUTSTANDING SHARES BENEFICIALLY OWNED BY
SUCH SHAREHOLDER, THE PURCHASER HAS NOT ACCEPTED FOR PAYMENT OR PAID FOR ANY
SHARES PURSUANT TO THE OFFER OR (II) THE OFFER HAS EXPIRED AND THE PARENT OR
PURCHASER HAS WAIVED THE MINIMUM CONDITION AND ACCEPTED ANY SHARES FOR PURCHASE
PURSUANT TO THE OFFER.


 


(C)                                  IF REQUESTED BY PARENT AND PURCHASER IN THE
EXERCISE NOTICE AND ONLY IF NECESSARY AND SUFFICIENT TO ACHIEVE THE MINIMUM
CONDITION (TOGETHER WITH OTHER SIMILARLY PLACED SHAREHOLDERS), SUCH SHAREHOLDER
SHALL EXERCISE ALL OPTIONS (TO THE EXTENT EXERCISABLE) AND OTHER RIGHTS
(INCLUDING CONVERSION OR EXCHANGE RIGHTS) BENEFICIALLY OWNED BY SUCH SHAREHOLDER
AND SHALL SELL THE SHARES ACQUIRED PURSUANT TO SUCH EXERCISE TO PARENT OR
PURCHASER AS PROVIDED IN THIS AGREEMENT.


 


(D)                                 THE COMPANY AGREES THAT IMMEDIATELY UPON THE
PURCHASE OF ANY SHARES BY PURCHASER OR ANY OF ITS AFFILIATES PURSUANT TO THE
PURCHASE OPTION, PURCHASER SHALL BE ENTITLED TO DESIGNATE SUCH NUMBER OF
DIRECTORS, ROUNDED UP TO THE NEXT WHOLE NUMBER, ON THE BOARD OF DIRECTORS OF THE
COMPANY AS WILL GIVE PURCHASER REPRESENTATION ON THE BOARD OF DIRECTORS OF THE
COMPANY EQUAL TO THE PRODUCT OF (I) THE TOTAL NUMBER OF DIRECTORS ON THE BOARD
OF DIRECTORS OF THE COMPANY (GIVING EFFECT TO THE INCREASE IN THE SIZE OF SUCH
BOARD PURSUANT TO THIS SECTION 11) AND (II) THE PERCENTAGE THAT THE NUMBER OF
VOTES REPRESENTED BY SHARES BENEFICIALLY OWNED BY PURCHASER AND ITS AFFILIATES
(INCLUDING SHARES SO PURCHASED PURSUANT TO THE PURCHASE OPTION) BEARS TO THE
NUMBER OF VOTES REPRESENTED BY SHARES THEN OUTSTANDING.  IN FURTHERANCE THEREOF,
THE COMPANY COVENANTS TO PARENT AND PURCHASER THAT IT AND ITS BOARD OF DIRECTORS
SHALL, UPON THE REQUEST OF PARENT, USE THEIR BEST EFFORTS PROMPTLY EITHER TO
INCREASE THE SIZE OF ITS BOARD OF DIRECTORS OR TO SECURE THE RESIGNATIONS OF
SUCH NUMBER OF ITS INCUMBENT DIRECTORS, OR BOTH, AS IS NECESSARY TO ENABLE SUCH
DESIGNEES OF PARENT TO BE SO ELECTED OR APPOINTED TO THE COMPANY’S BOARD OF
DIRECTORS, AND, SUBJECT TO APPLICABLE LAW, THE COMPANY SHALL TAKE ALL ACTIONS
AVAILABLE TO THE COMPANY TO CAUSE SUCH DESIGNEES OF PARENT TO BE SO ELECTED OR
APPOINTED (INCLUDING BY CALLING A SPECIAL MEETING OF ITS SHAREHOLDERS IF SO
REQUESTED BY PARENT OR PURCHASER).  AT SUCH TIME, THE COMPANY SHALL, IF
REQUESTED BY PARENT, SUBJECT TO APPLICABLE LAW, ALSO TAKE ALL ACTION NECESSARY
TO CAUSE PERSONS DESIGNATED BY PARENT TO CONSTITUTE AT LEAST THE SAME PERCENTAGE
(ROUNDED UP TO THE NEXT WHOLE NUMBER) AS IS ON THE COMPANY’S BOARD OF DIRECTORS
OF (I) EACH COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS, (II) EACH BOARD OF
DIRECTORS (OR SIMILAR BODY) OF EACH SUBSIDIARY OF THE COMPANY AND (III) EACH
COMMITTEE (OR SIMILAR BODY) OF EACH SUCH BOARD.  SUCH DESIGNEES OF PURCHASER
SHALL BE ASSIGNED TO THE CLASSES OF DIRECTORS HAVING THE LATEST POSSIBLE
EXPIRATION DATES FOR THEIR TERMS OF OFFICE AT THE TIME OF SUCH ELECTION.


 


SECTION 12.                                      TERMINATION OF PURCHASE
OPTION.  THE PURCHASE OPTION WILL TERMINATE UPON THE EARLIEST OF: (I) THE
EFFECTIVE TIME; (II) TERMINATION OF THE MERGER AGREEMENT; OR (III) THE EXERCISE
IN FULL OF THE PURCHASE OPTION AND CONSUMMATION OF THE CLOSING WITH RESPECT
THERETO.  UPON THE GIVING BY PARENT OR PURCHASER TO A SHAREHOLDER OF THE
EXERCISE NOTICE AND THE TENDER OF THE AGGREGATE EXERCISE PRICE, PARENT OR
PURCHASER, AS THE CASE MAY BE, SUBJECT TO APPLICABLE LAW AND THE CONDITIONS OF
SECTION 13, WILL BE DEEMED TO BE THE HOLDER OF RECORD OF THE SHARES TRANSFERABLE
UPON SUCH EXERCISE, NOTWITHSTANDING THAT THE STOCK TRANSFER BOOKS OF THE COMPANY
ARE THEN CLOSED OR THAT CERTIFICATES REPRESENTING SUCH SHARES HAVE NOT BEEN
ACTUALLY DELIVERED TO PARENT.

 

9

--------------------------------------------------------------------------------


 


SECTION 13.                                      CONDITIONS TO CLOSING.  THE
OBLIGATION OF EACH SHAREHOLDER TO SELL SUCH SHAREHOLDER’S SHARES TO PARENT OR
PURCHASER HEREUNDER IS SUBJECT TO THE CONDITION THAT NO PRELIMINARY OR PERMANENT
INJUNCTION OR OTHER ORDER BY ANY COURT OF COMPETENT JURISDICTION PROHIBITING OR
OTHERWISE RESTRAINING SUCH SALE OR ACQUISITION IS IN EFFECT.


 


SECTION 14.                                      CLOSING.  AT ANY CLOSING WITH
RESPECT TO SHARES BENEFICIALLY OWNED BY A SHAREHOLDER, (I) SUCH SHAREHOLDER WILL
DELIVER TO PARENT OR PURCHASER, AS THE CASE MAY BE, A CERTIFICATE OR
CERTIFICATES IN DEFINITIVE FORM REPRESENTING THE NUMBER OF THE SHARES SPECIFIED
BY PARENT OR PURCHASER, AS THE CASE MAY BE, IN ITS EXERCISE NOTICE, SUCH
CERTIFICATE TO BE REGISTERED IN THE NAME OF PARENT OR PURCHASER, AS THE CASE MAY
BE, AND (II) PARENT OR PURCHASER, AS THE CASE MAY BE, WILL DELIVER TO THE
SHAREHOLDER THE AGGREGATE EXERCISE PRICE (AND IF A SPECIFIED SHAREHOLDER, LESS
ANY INCENTIVE PAYMENTS OWED BY SUCH SPECIFIED SHAREHOLDER IN ACCORDANCE WITH
SECTION 19(B) HEREOF) FOR THE SHARES SO SPECIFIED AND BEING PURCHASED BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.  SUCH SHAREHOLDER WILL PAY ALL
SHAREHOLDER’S EXPENSES, AND ANY AND ALL UNITED STATES FEDERAL, STATE AND LOCAL
TRANSFER TAXES AND OTHER SIMILAR CHARGES THAT MAY BE PAYABLE IN CONNECTION WITH
THE PREPARATION, ISSUE AND DELIVERY OF STOCK CERTIFICATES UNDER THIS SECTION 14
IN THE NAME OF PARENT OR PURCHASER, AS THE CASE MAY BE.  AT THE CLOSING, EACH
SHAREHOLDER SHALL DELIVER TO PARENT OR PURCHASER, AS THE CASE MAY BE, GOOD TITLE
TO ALL OF THE SECURITIES BENEFICIALLY OWNED BY IT, FREE AND CLEAR OF ANY LIENS.


 


SECTION 15.                                      NO IMPAIRMENT.  THE COMPANY
WILL NOT TAKE ANY ACTION THAT WILL IN ANY WAY DESTROY OR MATERIALLY DIMINISH OR
IMPAIR THE RIGHTS AND PREFERENCES ATTRIBUTABLE TO THE SHARES (INCLUDING THE
VOTING RIGHTS AND POWER, ECONOMIC RIGHTS AND THE PERCENTAGE OWNERSHIP INTEREST
REPRESENTED BY THE SHARES) PURCHASED PURSUANT TO OR SUBJECT TO THE PURCHASE
OPTION, INCLUDING, WITHOUT LIMITATION, ISSUANCE OF ADDITIONAL CAPITAL STOCK OF
THE COMPANY OR SECURITIES CONVERTIBLE, EXERCISABLE OR REPRESENTING A RIGHT TO
SUCH CAPITAL STOCK, AMENDING THE ARTICLES OF INCORPORATION OR BYLAWS OF THE
COMPANY, DECLARING A STOCK DIVIDEND, DECLARING A STOCK SPLIT, RECAPITALIZING THE
COMPANY, RECLASSIFYING THE CAPITAL STOCK OF THE COMPANY, REORGANIZING THE
COMPANY, OR COMBINING OR EXCHANGING SHARES OF CAPITAL STOCK OR OTHER SECURITIES
OF THE COMPANY.


 


SECTION 16.                                      NO INCONSISTENT AGREEMENTS.  NO
SHAREHOLDER SHALL ENTER INTO ANY AGREEMENT OR UNDERSTANDING WITH ANY PERSON OR
ENTITY THE EFFECT OF WHICH WOULD BE INCONSISTENT OR VIOLATIVE OF THE PROVISIONS
OF THIS AGREEMENT.


 


SECTION 17.                                      TERMINATION.  SUBJECT TO
SECTION 26(A), THIS AGREEMENT WILL TERMINATE (A) UPON THE EARLIER TO OCCUR OF
(I) THE TERMINATION OF THE PURCHASE OPTION PURSUANT TO CLAUSE (I) OF SECTION 12,
(II) 90 DAYS AFTER THE FINAL CLOSING, EXCEPT FOR SECTIONS 12, 18 AND 19 HEREOF,
WHICH WILL ONLY TERMINATE, IF AT ALL, AS AND WHEN PROVIDED THEREIN, OR (III) THE
TERMINATION OF THE MERGER AGREEMENT OR (B) BY THE MUTUAL CONSENT OF EACH
SHAREHOLDER AS TO ITS RIGHTS AND OBLIGATIONS HEREUNDER, THE BOARD OF DIRECTORS
OF THE COMPANY AND THE BOARD OF DIRECTORS OF PARENT.


 


SECTION 18.                                      SPECIFIED SHAREHOLDER
OBLIGATIONS.


 


(A)                                  MESSRS. JOSEPH WEIDERMAN AND THEODORE
SCHWARTZ HEREBY WAIVE AND RELEASE ALL RIGHTS, PAYMENTS OR OTHER BENEFITS WHICH
MAY BE PAYABLE TO THEM IN CONNECTION WITH OR AS A RESULT OF THE CONSUMMATION OF
THE OFFER OR MERGER, IN ANY WAY RELATED TO THEIR

 

10

--------------------------------------------------------------------------------


 


RESPECTIVE ROLES AS EMPLOYEES AND DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES,
INCLUDING WITHOUT LIMITATION, UNDER THE CHANGE OF CONTROL AGREEMENTS, DATED
JANUARY 1, 2001, BY AND BETWEEN THE COMPANY AND EACH OF JOSEPH WEIDERMAN AND
THEODORE SCHWARTZ, OR ANY OTHER CHANGE IN CONTROL AGREEMENTS, SEVERANCE
AGREEMENTS, EMPLOYMENT AGREEMENTS AND OTHER AGREEMENTS.  MESSRS. JOSEPH
WEIDERMAN AND THEODORE SCHWARTZ EXPRESSLY ACKNOWLEDGE THAT THE ONLY PAYMENTS,
BENEFITS OR OTHER COMPENSATION THAT MAY BE PAYABLE TO THEM BY ANY OF PARENT,
PURCHASER, THE COMPANY OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES IN CONNECTION
WITH OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THE THIS AGREEMENT OR
THE MERGER AGREEMENT, IS THE COMMON STOCK PRICE IN THE OFFER, THE MERGER
CONSIDERATION IN THE MERGER OR THE EXERCISE PRICE UPON EXERCISE OF THE PURCHASE
OPTION, AS APPLICABLE, EXCEPT FOR MISCELLANEOUS BENEFITS GRANTED TO OR CONFERRED
UPON EITHER OF THEM BY THE COMPANY AFTER THE DATE OF THIS AGREEMENT AND PRIOR TO
THE EFFECTIVE TIME THAT WILL NOT EXCEED $25,000 IN THE AGGREGATE FOR EACH
INDIVIDUAL.


 


(B)                                 IN ORDER TO INDUCE PARENT AND PURCHASER TO
ENTER INTO THIS AGREEMENT AND THE MERGER AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS RELATING TO THE OPTIONS CONTEMPLATED BY THE MERGER AGREEMENT,
IMMEDIATELY PRIOR TO (AND SUBJECT TO) THE ACCEPTANCE OF ANY SHARES OF COMPANY
COMMON STOCK FOR PAYMENT BY PURCHASER OR PARENT UNDER THE OFFER, OR WITH RESPECT
TO A GIVEN SPECIFIED SHAREHOLDER (AS DEFINED BELOW), CONCURRENTLY WITH
PURCHASER’S EXERCISE OF THE PURCHASE OPTION WITH RESPECT TO SHARES HELD BY SUCH
SPECIFIED SHAREHOLDER, THE SHAREHOLDERS LISTED ON SCHEDULE B HERETO (THE
“SPECIFIED SHAREHOLDERS”) SHALL BE OBLIGATED TO MAKE THE PAYMENTS (THE
“INCENTIVE PAYMENTS”) TO PARENT AS SET FORTH ON SCHEDULE B HERETO.  PURCHASER IS
HEREBY AUTHORIZED TO REDUCE THE CASH PAYMENT TO BE MADE TO THE SPECIFIED
SHAREHOLDERS BY THE AMOUNT OF THEIR RESPECTIVE INCENTIVE PAYMENTS.  IF PARENT OR
PURCHASER SHALL FAIL TO PURCHASE ANY SHARES VALIDLY TENDERED AND NOT WITHDRAWN
IN THE OFFER BY A SPECIFIED SHAREHOLDER, IN ACCORDANCE WITH THE TERMS OF THE
OFFER DOCUMENTS AND APPLICABLE LAW, OR IF NOT SO TENDERED, IF PURCHASER SHALL
FAIL TO CONSUMMATE THE MERGER AND THE MERGER AGREEMENT SHALL TERMINATE,
PURCHASER SHALL BE OBLIGATED TO REFUND TO ANY SPECIFIED SHAREHOLDER ANY SUCH
INCENTIVE PAYMENTS THAT WERE ACTUALLY MADE BY SUCH SPECIFIED SHAREHOLDER (EXCEPT
TO THE EXTENT SUCH INCENTIVE PAYMENT IS PAID IN CONNECTION WITH THE EXERCISE OF
THE PURCHASE OPTION).


 

(I)                                     THE PARTIES HERETO INTEND FOR THE
INCENTIVE PAYMENTS TO BE TREATED AS A REDUCTION IN THE CASH PAYMENTS PAYABLE FOR
SUCH SHAREHOLDER’S OPTIONS IN ACCORDANCE WITH SECTION 2.10 OF THE MERGER
AGREEMENT FOR ACCOUNTING AND TAX PURPOSES.

 


SECTION 19.                                      COVENANT NOT TO COMPETE.  IN
ORDER TO INDUCE PARENT AND PURCHASER TO ENTER INTO THIS AGREEMENT AND THE MERGER
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
MESSRS. JOSEPH WEIDERMAN AND THEODORE SCHWARTZ (THE “SPECIFIED EXECUTIVES”)
HEREBY AGREE AS FOLLOWS:


 


(A)                                  EACH SPECIFIED EXECUTIVE AGREES THAT, FROM
THE DATE OF ACCEPTANCE OF ANY SHARES PURSUANT TO THE OFFER OR THE PURCHASE OF
ANY SHARES PURSUANT TO THE PURCHASE OPTION AND FOR FIVE YEARS THEREAFTER, SUCH
SPECIFIED EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY, ANYWHERE IN THE UNITED
STATES, ENGAGE IN ANY BUSINESS WHICH IS THE SAME AS, SIMILAR TO, OR IN
COMPETITION WITH THE BUSINESS OF THE COMPANY AND THE SURVIVING CORPORATION OR
ANY OF ITS SUBSIDIARIES.  EACH SPECIFIED EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED HEREIN, IN

 

11

--------------------------------------------------------------------------------


 


VIEW OF THE NATURE OF THE BUSINESS IN WHICH SUCH SPECIFIED EXECUTIVE IS OR HAS
BEEN ENGAGED, ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE INTEREST OF
THE COMPANY AND THE SURVIVING CORPORATION OR ANY OF ITS SUBSIDIARIES, THAT
PARENT AND PURCHASER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT OR THE MERGER
AGREEMENT OR BEEN WILLING TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY
WITHOUT THE BENEFIT OF SUCH RESTRICTIONS, AND THAT ANY VIOLATION OF ANY OF THESE
RESTRICTIONS WOULD RESULT IN IRREPARABLE INJURY TO PARENT, COMPANY AND THE
SURVIVING CORPORATION OR ANY OF ITS SUBSIDIARIES.  EACH SPECIFIED EXECUTIVE
ACKNOWLEDGES THAT IN THE EVENT OF A VIOLATION OF ANY SUCH RESTRICTIONS, THE
COMPANY AND THE SURVIVING CORPORATION WILL BE ENTITLED TO PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF AS WELL AS AN EQUITABLE ACCOUNTING OF ALL EARNINGS,
PROFITS AND OTHER BENEFITS ARISING FROM SUCH VIOLATION WHICH RIGHTS SHALL BE
CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES TO WHICH COMPANY AND
THE SURVIVING CORPORATION MAY BE ENTITLED.  IN THE EVENT THAT ANY SUCH SPECIFIED
EXECUTIVE SHALL ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS IN COMPETITION
WITH THE BUSINESS OF THE COMPANY AND THE SURVIVING CORPORATION, THE
NON-COMPETITION TIME PERIOD REFERRED TO ABOVE SHALL BE EXTENDED BY A PERIOD OF
TIME EQUAL TO THAT PERIOD BEGINNING WHEN SUCH VIOLATION COMMENCED, AND ENDING
WHEN THE ACTIVITIES CONSTITUTING SUCH VIOLATION SHALL HAVE FINALLY BEEN
TERMINATED IN GOOD FAITH.


 


(B)                                 IN ADDITION, AT ALL TIMES AFTER THE DATE OF
THIS AGREEMENT, EACH SPECIFIED EXECUTIVE SHALL NOT DISCLOSE CONFIDENTIAL
INFORMATION OF THE COMPANY OR THE SURVIVING CORPORATION IN VIOLATION OF THE
MERGER AGREEMENT TO ANY OTHER PERSON, ENTITY, CORPORATION, TRUST, ASSOCIATION OR
PARTNERSHIP.  FOR THE PURPOSES HEREOF, THE TERM “CONFIDENTIAL INFORMATION” SHALL
INCLUDE, BUT NOT BE LIMITED TO, ALL LISTS OR THE IDENTITY OF ANY CUSTOMERS,
SUPPLIERS, CREDITORS OR CONTACTS OF THE COMPANY, THE SURVIVING CORPORATION OR
ANY OF THEIR SUBSIDIARIES.  IT SHALL ALSO INCLUDE ANY AND ALL INFORMATION
PERTAINING TO ANY FORMULAS, BUSINESS OPPORTUNITIES, PROCESSES, TECHNIQUES,
PLANS, CONTRACTS, SALES OR OTHER FINANCIAL DATA OF COMPANY OR SURVIVING
CORPORATION.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT THAT ANY COURT OF EQUITY DETERMINES THAT TIME
PERIOD, GEOGRAPHIC SCOPE AND/OR BUSINESS SCOPE OF THIS RESTRICTIVE COVENANT IS
HELD TO BE UNENFORCEABLY LONG OR BROAD, AS THE CASE MAY BE, THEN, AND EITHER
SUCH EVENT, NEITHER THE ENFORCEABILITY NOR THE VALIDITY OF THIS SECTION AS A
WHOLE SHALL BE AFFECTED.  RATHER, THE TIME PERIOD AND/OR SCOPE OF THE
RESTRICTION SO AFFECTED SHALL BE REDUCED TO THE MAXIMUM PERMITTED BY LAW.


 


SECTION 20.                                      EXPENSES.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN OR IN THE MERGER AGREEMENT, ALL COSTS AND EXPENSES
INCURRED BY ANY OF THE PARTIES HERETO WILL BE BORNE BY THE PARTY INCURRING SUCH
COSTS AND EXPENSES.  PARENT AND PURCHASER, ON THE ONE HAND, AND THE COMPANY AND
THE SHAREHOLDERS, ON THE OTHER HAND, WILL INDEMNIFY AND HOLD HARMLESS THE OTHER
FROM AND AGAINST ANY AND ALL CLAIMS OR LIABILITIES FOR FINDER’S FEES OR
BROKERAGE COMMISSIONS OR OTHER LIKE PAYMENTS INCURRED BY REASON OF ACTION TAKEN
BY HIM, HER OR IT OR ANY OF THEM, AS THE CASE MAY BE, PROVIDED THAT A
SHAREHOLDER SHALL ONLY BE OBLIGATED TO SO INDEMNIFY AND HOLD HARMLESS PARENT OR
PURCHASER FROM AND AGAINST ANY SUCH CLAIMS BY REASON OF ANY ACTION TAKEN BY SUCH
SHAREHOLDER.


 


SECTION 21.                                      FURTHER ASSURANCES.  EACH PARTY
HERETO WILL EXECUTE AND DELIVER ALL SUCH FURTHER DOCUMENTS AND INSTRUMENTS AND
TAKE ALL SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY IN ORDER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY

 

12

--------------------------------------------------------------------------------


 


COVENANTS TO PARENT AND PURCHASER THAT IT AND ITS BOARD OF DIRECTORS SHALL (I)
USE ITS REASONABLE BEST EFFORTS TO ENSURE THAT NO STATE TAKEOVER STATUTE OR
SIMILAR STATUTE OR REGULATION IS OR BECOMES APPLICABLE TO THE PURCHASE OPTION
AND THE TRANSACTIONS AND (II) IF ANY STATE TAKEOVER STATUTE OR SIMILAR STATUTE
OR REGULATION BECOMES APPLICABLE TO ANY OF THE TRANSACTIONS, USE ITS REASONABLE
BEST EFFORTS TO ENSURE THAT THE PURCHASE OPTION AND THE OTHER TRANSACTIONS MAY
BE CONSUMMATED AS PROMPTLY AS PRACTICABLE ON THE TERMS CONTEMPLATED BY THIS
AGREEMENT AND THE MERGER AGREEMENT AND OTHERWISE TO MINIMIZE THE EFFECT OF SUCH
STATUTE OR REGULATION ON THE PURCHASE OPTION AND THE OTHER TRANSACTIONS.


 


SECTION 22.                                      PUBLICITY.  A SHAREHOLDER SHALL
NOT ISSUE ANY PRESS RELEASE OR OTHERWISE MAKE ANY PUBLIC STATEMENTS WITH RESPECT
TO THIS AGREEMENT OR THE MERGER AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WITHOUT THE CONSENT OF PARENT AND PURCHASER, EXCEPT AS MAY BE
REQUIRED BY LAW OR APPLICABLE STOCK EXCHANGE OR NASDAQ RULES.


 


SECTION 23.                                      STOP TRANSFER ORDER.  THE
COMPANY AGREES WITH, AND COVENANTS TO, PARENT AND PURCHASER THAT THE COMPANY
SHALL NOT REGISTER THE TRANSFER OF ANY CERTIFICATE REPRESENTING ANY
SHAREHOLDER’S SECURITIES UNLESS SUCH TRANSFER IS MADE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.  THE COMPANY AND SUCH SHAREHOLDER AGREE TO TAKE ALL
REASONABLE STEPS TO PLACE WITH THE COMPANY’S TRANSFER AGENT A STOP TRANSFER
ORDER ON SUCH SECURITIES.


 


SECTION 24.                                      SHAREHOLDER CAPACITY.  NO
PERSON EXECUTING THIS AGREEMENT MAKES ANY AGREEMENT OR UNDERSTANDING HEREIN IN
SUCH SHAREHOLDER’S CAPACITY AS A DIRECTOR OR OFFICER OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY.  EACH SHAREHOLDER SIGNS SOLELY IN SUCH SHAREHOLDER’S
CAPACITY AS THE BENEFICIAL OWNER OF SUCH SHAREHOLDER’S SHARES AND NOTHING HEREIN
SHALL LIMIT OR AFFECT ANY ACTIONS TAKEN BY A SHAREHOLDER IN SUCH SHAREHOLDER’S
CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY TO THE EXTENT SPECIFICALLY PERMITTED BY THE MERGER AGREEMENT (INCLUDING
SECTION 6.1 OF THE MERGER AGREEMENT).  EACH SHAREHOLDER AGREES NOT TO TAKE ANY
ACTION THAT WILL VIOLATE SECTION 6.1 OF THE MERGER AGREEMENT.


 


SECTION 25.                                      ENFORCEMENT.  EACH SHAREHOLDER
AND THE COMPANY ACKNOWLEDGE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED BY ANY SHAREHOLDER OR THE
COMPANY.  IT IS ACCORDINGLY AGREED THAT PARENT AND PURCHASER WILL BE ENTITLED TO
AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT OF THE UNITED
STATES OR ANY STATE HAVING JURISDICTION, THIS BEING IN ADDITION TO ANY OTHER
REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  EACH SHAREHOLDER AND THE
COMPANY FURTHER AGREE TO WAIVE ANY REQUIREMENT FOR THE SECURING OR POSTING OF
ANY BOND IN CONNECTION WITH THE OBTAINING OF ANY SUCH INJUNCTIVE OR OTHER
EQUITABLE RELIEF.  THE PROVISIONS OF THIS PARAGRAPH ARE WITHOUT PREJUDICE TO ANY
OTHER RIGHTS THAT ANOTHER PARTY HERETO MAY HAVE AGAINST ANOTHER PARTY HERETO FOR
ANY FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  IN ADDITION, EACH
SHAREHOLDER HERETO (I) CONSENTS TO SUBMIT TO THE PERSONAL JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA AND, IN
THE ABSENCE OF FEDERAL JURISDICTION, THE STATE COURTS LOCATED IN PHILADELPHIA
COUNTY IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, (II) AGREES NOT TO ATTEMPT TO DENY OR DEFEAT
SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT, (III) AGREES NOT TO BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF
THE

 

13

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREBY IN ANY COURT OTHER THAN THE COURTS SPECIFIED IN
CLAUSE (I) ABOVE AND (IV) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS.  IN FURTHERANCE OF THE FOREGOING, EACH SHAREHOLDER AND THE COMPANY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS SPECIFIED IN CLAUSE (I) ABOVE,
AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE
COMPANY AND EACH SHAREHOLDER HEREBY DESIGNATES, APPOINTS AND EMPOWERS THE
COMPANY AS THEIR TRUE AND LAWFUL AGENT AND ATTORNEY IN-FACT IN THEIR NAME, PLACE
AND STEAD TO RECEIVE AND ACCEPT ON THEIR BEHALF SERVICE OF PROCESS IN ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS AS TO WHICH IT HAS
SUBMITTED TO JURISDICTION AS SET FORTH ABOVE.


 


SECTION 26.                                      MISCELLANEOUS.


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN WILL TERMINATE AS PROVIDED IN SECTION 17(A), EXCEPT THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2 (A) SHALL SURVIVE FOR
THREE YEARS AFTER THE DATE OF THIS AGREEMENT AND THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTIONS 2(B)-(G), INCLUSIVE, AND SECTION 3 AND
SECTION 4 WILL SURVIVE FOR ONE YEAR AFTER THE TERMINATION OF THE PURCHASE OPTION
AS SET FORTH IN SECTION 12.  THE COVENANTS AND AGREEMENTS MADE HEREIN WILL
SURVIVE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  THE REPRESENTATIONS AND
WARRANTIES GIVEN BY EACH SHAREHOLDER HEREIN ARE NOT IN DEROGATION OR LIMITATION
OF THE REPRESENTATIONS AND WARRANTIES GIVEN BY SUCH SHAREHOLDER IN ANY LETTERS
OF TRANSMITTAL OR SIMILAR DOCUMENTS EXECUTED AND DELIVERED BY SUCH SHAREHOLDER
PURSUANT TO THE OFFER OR THE MERGER.


 


(B)                                 EACH SHAREHOLDER APPROVES AND CONSENTS TO
THE CANCELLATION OF THEIR OPTIONS IN EXCHANGE FOR THE CASH PAYMENTS SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE MERGER AGREEMENT.


 


(C)                                  ANY PROVISION OF THIS AGREEMENT MAY BE
WAIVED AT ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFITS THEREOF.  NO
SUCH WAIVER, AMENDMENT OR SUPPLEMENT WILL BE EFFECTIVE UNLESS IN WRITING AND
SIGNED BY THE PARTY OR PARTIES SOUGHT TO BE BOUND THEREBY.  ANY WAIVER BY ANY
PARTY OF A BREACH OF ANY PROVISION OF THIS AGREEMENT WILL NOT OPERATE AS OR BE
CONSTRUED TO BE A WAIVER OF ANY OTHER BREACH OF SUCH PROVISION OR OF ANY BREACH
OF ANY OTHER PROVISION OF THIS AGREEMENT.  THE FAILURE OF A PARTY TO INSIST UPON
STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT OR ONE OR MORE SECTIONS HEREOF
WILL NOT BE CONSIDERED A WAIVER OR DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO
INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


(D)                                 THIS AGREEMENT, TOGETHER WITH THE MERGER
AGREEMENT AND THE OTHER AGREEMENTS REFERRED TO HEREIN AND THEREIN, CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ALL PRIOR AGREEMENTS AMONG THE PARTIES WITH RESPECT TO
SUCH MATTERS.

 

14

--------------------------------------------------------------------------------


 


(E)                                  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


(F)                                    THE WORDS “HEREOF,” “HEREIN” AND
“HEREWITH” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS OTHERWISE STATED, BE
CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT, AND ARTICLE, SECTION, PARAGRAPH, EXHIBIT AND
SCHEDULE REFERENCES ARE TO THE ARTICLES, SECTIONS, PARAGRAPHS, EXHIBITS AND
SCHEDULES OF THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.  WHENEVER THE WORDS
“INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT THEY SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  ALL TERMS DEFINED IN
THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS CONTAINED HEREIN WHEN USED IN ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE
DEFINED THEREIN.  THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO
THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE AS
WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERM.  ANY AGREEMENT,
INSTRUMENT, STATUTE OR RULE DEFINED OR REFERRED TO HEREIN OR IN ANY AGREEMENT OR
INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH AGREEMENT, INSTRUMENT, STATUTE
OR RULE AS FROM TIME TO TIME AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING (IN
THE CASE OF AGREEMENTS AND INSTRUMENTS) BY WAIVER OR CONSENT AND (IN THE CASE OF
STATUTES AND RULES) BY SUCCESSION OF COMPARABLE SUCCESSOR STATUTES AND RULES AND
ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN.  REFERENCES TO A
PERSON ARE ALSO TO ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


(G)                                 ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER WILL BE IN WRITING AND WILL BE GIVEN (AND WILL BE DEEMED TO HAVE BEEN
DULY GIVEN UPON RECEIPT) BY DELIVERY IN PERSON, BY TELECOPY, OR BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

If to the Company to:

 

Berger Holdings, Ltd.

805 Pennsylvania Boulevard

Feasterville, PA  19053

Attention:  President

Facsimile:  215-953-7750

 

With a copy to:

 

Wolf, Block, Schorr and Solis-Cohn LLP

1650 Arch Street

Philadelphia, PA  19103

Attention:  Jason M. Shargel

Telecopy:  215-977-2334

 

15

--------------------------------------------------------------------------------


 

If to Parent or Purchaser to:

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

Attention:  Chief Executive Officer

Facsimile:  (770) 263-8031

 

with copies to:

 

Dechert LLP

4000 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA  19103

Attention:  Geraldine A. Sinatra

Telecopy:  215-994-2222

 

If to a Shareholder, at the address set forth on the signature pages hereto or,
if no such address is specified, c/o the Company to the Company’s address as set
forth above; or in each case to such other address as any party may have
furnished to the other parties in writing in accordance herewith.

 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AGREEMENT.


 


(I)                                     THIS AGREEMENT IS BINDING UPON AND IS
SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS,
LEGAL REPRESENTATIVES AND ASSIGNS. NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS,
INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT WILL BE ASSIGNED BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, EXCEPT
THAT PARENT AND PURCHASER WILL HAVE THE RIGHT TO ASSIGN TO ANY DIRECT OR
INDIRECT WHOLLY OWNED SUBSIDIARY OF PARENT OR PURCHASER PERMITTED TO BE
SUBSTITUTED FOR PURCHASER OR PARENT UNDER THE MERGER AGREEMENT ANY OR ALL RIGHTS
AND OBLIGATIONS OF PARENT OR PURCHASER UNDER THIS AGREEMENT, PROVIDED THAT ANY
SUCH ASSIGNMENT WILL NOT RELIEVE EITHER PARENT OR PURCHASER FROM ANY OF ITS
OBLIGATIONS HEREUNDER.


 


(J)                                     IN THE EVENT ANY TERM OR PROVISION OF
THIS AGREEMENT IS DETERMINED TO BE INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED BY ANY RULE OF LAW OR PUBLIC POLICY, ALL OTHER TERMS AND PROVISIONS OF
THIS AGREEMENT WILL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT. UPON ANY SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO WILL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT ARE CONSUMMATED TO THE FULLEST EXTENT POSSIBLE.

 

16

--------------------------------------------------------------------------------


 


(K)                                  ALL RIGHTS, POWERS AND REMEDIES PROVIDED
UNDER THIS AGREEMENT OR OTHERWISE AVAILABLE IN RESPECT HEREOF AT LAW OR IN
EQUITY WILL BE CUMULATIVE AND NOT ALTERNATIVE, AND THE EXERCISE OF ANY THEREOF
BY EITHER PARTY WILL NOT PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE OF ANY
OTHER SUCH RIGHT, POWER OR REMEDY BY SUCH PARTY.


 


(L)                                     THE PARTIES HAVE PARTICIPATED JOINTLY IN
THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY
PROVISIONS OF THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company, Parent and Purchaser has caused this
Agreement to be signed by its officer or director thereunto duly authorized and
each Shareholder has signed this Agreement, all as of the date first written
above.

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

 

Name: J. David Smith

 

 

Title: President

 

 

 

 

 

 

 

AMERIMAX PENNSYLVANIA, INC.

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

 

Name: J. David Smith

 

 

Title: President

 

 

 

 

 

 

 

BERGER HOLDINGS, LTD.

 

 

 

 

 

 

 

By:

/s/ Joseph F. Weiderman

 

 

 

Name: Joseph F. Weiderman

 

 

Title: President and Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

 

SHAREHOLDERS:

 

 

 

 

 

/s/ Theodore A. Schwartz

 

 

Theodore A. Schwartz

 

 

 

 

 

/s/ Joseph F. Weiderman

 

 

Joseph F. Weiderman

 

 

 

 

 

/s/ Paul L. Spiese, III

 

 

Paul L. Spiese, III

 

 

 

 

 

/s/ Francis E. Wellock, Jr.

 

 

Francis E. Wellock, Jr.

 

 

 

 

 

/s/ Jacob I. Haft

 

 

Jacob I. Haft, M.D.

 

 

 

 

 

/s/ Larry Falcon

 

 

Larry Falcon

 

 

 

 

 

/s/ Jay Seid

 

 

Jay Seid

 

 

 

 

 

/s/ John P. Kirwin, III

 

 

John P. Kirwin, III

 

19

--------------------------------------------------------------------------------


 

 

/s/ Jon M. Kraut, D.M.D.

 

 

Jon M. Kraut, D.M.D.

 

 

 

 

 

IRVING KRAUT Q-TIP TRUST

 

 

 

 

 

By:

/s/Jon M. Kraut, D.M.D.

 

 

 

Jon M. Kraut, D.M.D., co-trustee

 

 

 

 

 

IRVING KRAUT FAMILY TRUST

 

 

 

 

 

By:

/s/ Jon M. Kraut, D.M.D.

 

 

 

Jon M. Kraut, D.M.D., co-trustee

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Shareholder

 

Common Stock

 

Exercisable
Options

 

Unexercisable
Options

 

Theodore A. Schwartz

 

234,045

 

375,000

 

—

 

Joseph F. Weiderman

 

159,124

 

347,500

 

—

 

Paul L. Spiese, III

 

147,883

 

405,000

 

—

 

Francis E. Wellock, Jr.

 

31,000

 

319,000

 

—

 

Irving Kraut Q-TIP Trust

 

59,931

 

105,000

 

—

 

Irving Kraut Family Trust

 

200,000

 

—

 

—

 

Jon M. Kraut, D.M.D.

 

99,500

 

25,000

 

—

 

Jacob I. Haft, M.D.

 

125,366

 

130,000

 

—

 

Larry Falcon

 

37,791

 

115,000

 

—

 

Jay Seid

 

21,500

 

65,000

 

—

 

John Paul Kirwin, III

 

8,300

 

65,000

 

—

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Shareholder

 

Incentive Payment

 

Theodore A. Schwartz

 

$

48,750

 

Joseph F. Weiderman

 

$

45,175

 

Paul L. Spiese, III

 

$

52,650

 

Francis E. Wellock, Jr.

 

$

41,470

 

Irving Kraut Q-TIP Trust

 

$

13,650

 

Jon M. Kraut, D.M.D.

 

$

3,250

 

Jacob I. Haft, M.D.

 

$

16,900

 

Larry Falcon

 

$

14,950

 

Jay Seid

 

$

8,450

 

John Paul Kirwin, III

 

$

8,450

 

 

 

 

 

 

TOTAL:

 

$

253,695

 

 

22

--------------------------------------------------------------------------------